 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanders Bus Lines, Inc. and Chauffeurs Union LocalNo. 923, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 32-CA-3198June 2, 1981DECISION AND ORDERUpon a charge filed on November 13, 1980, byChauffeurs Union Local No. 923, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Sanders Bus Lines, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 32, issued a complainton November 20, 1980, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 3,1980, following a Board election in Case 32-RC-1120, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about November 10, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 3, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On March 18, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 24,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.' Official notice is taken of the record in the representation proceed-ing, Case 32-RC-1120, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F 2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 56Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent con-tends that it has not violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the Union.Specifically, Respondent contends that it is boundby a collective-bargaining agreement between itand the Sanders Bus Line Drivers Association(SBLDA), which is effective until August 31, 1981,and that it expressed to the Union its willingness tobargain with it and to enter into an agreement as ofthat date.In its memorandum in support of the Motion forSummary Judgment, the General Counsel arguesthat there are no issues requiring a hearing, as Re-spondent admits each of the material factual allega-tions in the complaint and denies only that it there-by violated Section 8(a)(5) and (1) of the Act. Forthe reasons set forth below, we agree with theGeneral Counsel, and accordingly grant theMotion for Summary Judgment.Review of the record herein, including therecord in Case 32-RC-1120, reveals that on July21, 1980, the Union filed a petition seeking to rep-resent all full-time and regular part-time bus driversand relief drivers employed by Respondent at itsOakland, California, facility, excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act. Following ahearing, the Regional Director for Region 32issued a Decision and Direction of Election direct-ing an election in the petitioned-for unit. In his De-cision, the Regional Director considered Respond-ent's contention that the election was barred by anexisting collective-bargaining agreement betweenRespondent and the Sanders Bus Line Drivers As-sociation (SBLDA), effective September 1, 1979,through August 31, 1981. The Regional Directorfound that this contract did not act as a bar to theelection, because SBLDA is defunct and is unwill-ing to represent the unit employees. Respondentfiled a timely request for review, claiming that theRegional Director erred in crediting the testimonyof an employee who testified in the preelectionhearing and by finding that SBLDA is defunct. OnOctober 24, 1980, the Board denied Respondent'srequest for review.Thereafter, an election was conducted among theemployees in the above-described unit. The tally ofballots showed that of approximately 60 eligiblevoters, 36 cast ballots for the Union, 13 cast ballotsagainst the Union, and 4 ballots were challenged.The challenges were not determinative. No objec-tions to the conduct of the election were filed. Ac- SANDERS BUS LINES, INC.317cordingly, the Regional Director issued a Certifica-tion of Representative on November 3, 1980, certi-fying the Union as the exclusive representative ofthe employees in the unit herein.On or about November 6, 1980, the Union re-quested that Respondent bargain collectively withit with respect to wages, hours, and working con-ditions of the employees in the unit describedabove. On November 10, 1980, Respondent re-fused, and continues to refuse, to bargain with theUnion over any of the terms of the contract that itconsidered were covered by the contract betweenit and SBLDA until the expiration of that contracton August 31, 1981.In the prior representation proceeding, the Re-gional Director determined that the collective-bar-gaining agreement between Respondent andSBLDA did not act as a bar to the election, be-cause SBLDA was defunct and unwilling to repre-sent Respondent's employees. In the absence ofnewly discovered or previously unavailable evi-dence or special circumstances Respondent is notentitled to relitigate this issue, since it had been liti-gated in the prior representation proceeding.2Moreover, Respondent may not assert that its col-lective-bargaining agreement with SBLDA remainsin effect notwithstanding the dissolution ofSBLDA and the subsequent certification of theUnion. In American Sunroof Corporation- West Coast,Inc., d/b/a American Sunroof/Custom-Craft, Inc.,3the Board stated:It is well settled ...that when a union is de-certified, or when an employer transfers itsbusiness to a successor employer, the succeed-ing union or employer is not bound by a priorcontract, even if the terms of the contracthave not yet expired. The same principle ap-plies when an existing contract is held not tobar an election, and a new union becomes therepresentative of the employees previouslycovered by the contract.4We find, therefore, that Respondent may not refuseto bargain with the Union regarding terms andconditions of employment contained in its agree-ment with SBLDA, and shall, accordingly, grantthe General Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:2 See Pittsburgh Plate Glass Co. v jNL.R. B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f and 102.69(c).3 243 NLRB 1128 (1979).4 Id. at 1129-30FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a California corporation with anoffice and place of business in Oakland, California,and has been engaged in the operation of a trans-portation business which provides, inter alia, trans-portation service for school children for the Oak-land Unified School District. During the 12 monthspreceding issuance of the complaint, which periodis representative of all times material herein, Re-spondent derived gross revenue in excess of$250,000, and purchased and received goods orservices valued in excess of $5,000 which originat-ed outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChauffeurs Union Local No. 923, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time bus driversand relief drivers employed by the Employerat its Oakland, California facility; excluding allother employees, office clerical employees,guards and supervisors as defined in the Act.2. The certificationOn October 24, 1980, a majority of the employ-ees of Respondent, in a secret-ballot election con-ducted under the supervision of the Regional Di-rector for Region 32, designated the Union as theirrepresentative for the purpose of collective bar-gaining with Respondent. The Union was certifiedas the collective-bargaining representative of theemployees in said unit on November 3, 1980, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.SANDERS BUS LINES, INC 317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about November 6, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 10, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 10, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sanders Bus Lines, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Chauffeurs Union Local No. 923, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time bus driversand relief drivers employed by Respondent at itsOakland, California, facility, excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since November 3, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 10, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent,Sanders Bus Lines, Inc., Oakland, California, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Ware-housemen and Helpers of America, as the exclusive SANDERS BUS LINES, INC.319bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time bus driversand relief drivers employed by the Employerat its Oakland, California facility; excluding allother employees, office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Oakland, California, facility, copiesof the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 32, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfoircing anOrder of the National Labor Relations Board "(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Chauffeurs Union Local No. 923, a/w In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time bus driv-ers and relief drivers employed at our Oak-land, California facility; excluding all otheremployees, office clerical employees, guardsand supervisors as defined in the Act.SANDERS BUS LINES, INC.SANDERS US LINES INC. 3: